DETAILED ACTION
Status of Application, Amendments and/or Claims
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 15 April 2022 has been entered.
Claim Status:
 
1c.	Claims 13, 17-18, 20-21, 23 are pending and are under consideration. 
Response to Applicants’ amendment and arguments:
2. 	The following objections and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	The objection to claim 13 is withdrawn, as the term “SEQ ID NO:”, is now recited.  

2b.	The rejection of claims 13, 17-18 and 20-21 and 23 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn. 
Applicant’s argument that “G0 content” is a well-established term in the art, and concerns the amount of terminal galactose attached to Asn297 of an antibody, is persuasive.  
2c.	The rejection of claims 13, 17-18, 20-21 and 23 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), enablement, is withdrawn in view of Applicant’s persuasive arguments. The specification is enabling for the recited BAT4306F antibody, wherein the antibody comprises the heavy and light chain sequences recited in claim 13 and has a G0 content that is greater than or equal to 60% and has no fucose, a pharmaceutical composition comprising said antibody, and a method of treating Non-Hodgkin Lymphoma, (NHL) by administering said antibody, (see figure 10 and table 4). 
2d.	The rejection of claims 13, 17-18, 20-21 and 23 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of Applicant’s persuasive arguments.  
The antibody recited in claim 13, an anti-CD20 antibody that comprises two light chains each comprising the amino acid sequence of SEQ ID NO. 20 and two heavy chains each comprising the amino acid sequence of SEQ ID NO. 21, (BAT4306F), wherein the BAT4306F antibody has a G0 content that is greater than or equal to 60% and has no fucose, complies with the written description requirements. See Example 7, figure 10 and table 4.
EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Alex Y. Nie, (Applicants' Representative) on 27 June 2022.
The application has been amended as follows: 
In The Claims:
3a.	Claim 18, (Twice amended), in line 1, after “treating”, delete “cancer” and insert -- Non-Hodgkin Lymphoma, (NHL)---
3b.  	Please cancel claim 23 without prejudice or disclaimer.  



Conclusion:
4.	Claims 13, 17-18, 20-21 are allowed.	 
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        28 June 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647